In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-238 CV

____________________


PATRICK LEE MULLINS, Appellant


V.


GIB LEWIS EXTENSION CELLBLOCK, Appellee




On Appeal from the 1A District Court 
Tyler County, Texas

Trial Cause No. 18558




MEMORANDUM OPINION (1)
	On October 15, 2004, we notified the parties that the appeal had not been timely
perfected.  The appellant did not respond to our inquiry regarding jurisdiction.  The
judgment was signed on April 28, 2004.  No motion for new trial was timely filed.  The
notice of appeal was due May 28, 2004.  A motion for extension of time to file notice of
appeal was filed.  We granted a fifteen day extension of time to file notice of appeal, but
appellant did not file notice of appeal by the June 14, 2004 extended deadline, and did not
perfect a restricted appeal.  The Court finds appellant failed to timely perfect an appeal. 
The Court further finds that it lacks jurisdiction over this appeal.  Accordingly, the appeal
is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered December 9, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.